Qsere, If an appeal can be taken from a decree dissolving an injunction with costs ?The appellee obtained an injunction in the County Court, to a judgment rendered against him in the same Court. After answer put in, a motion was made to dissolve, and on a hearing, the Court over-ruled the motion, but continued the cause and awarded commissions to take depositions. At a subsequent Court, on hearing the bill, answer, depositions and exhibits, the Court dissolved the injunction, and decreed the plaintiff in that Court to pay costs.From this decree the defendant appealed. The High Court of Chancery directed issues between the parties, which were accordingly tried, and a verdict certified thereon. The Chancellor reversed the decree of the County Court, and decreed a perpetual injunction, from which Davenport appealed.Contended, that the decree of the County Court was interlocutory; since it only dissolved the injunction. That no appeal could have been taken until the decree was made final by a dismission of the bill; until this was done, the cause was still depending.Insisted, that this is a decree for costs, and, as to that, is final. But if not final, then the County Court erred in decreeing costs, and therefore the reversing decree is right either way.The Court affirmed the decree of the High Court of Chancery.(1)